 1

2

3

4

5

6

7

8

9
10

11                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
12

13   IN RE GOOGLE PLAY CONSUMER                     Case No. 3:20-cv-05761-JD
     ANTITRUST LITIGATION
14                                                  [PROPOSED ORDER] GRANTING
15                                                  MOTION TO APPOINT INTERIM CO-
                                                    LEAD CLASS COUNSEL
16   This Document Relates to All Actions
                                                    DUTIES AND AUTHORITY
17

18

19

20

21

22

23

24

25

26

27

28
                   [Proposed] Order Granting Motion to Appoint Interim Class Counsel;
                                     Case No.: 3:20-cv-05761-JD
 1          Now before the Court is Plaintiff Brian McNamara and Kondomar Herrera’s Motion to

2    Appoint Interim Lead Counsel for the consumer class plaintiffs. The Court has considered the

3    parties’ papers, relevant legal authority, and the record in this case.

4           For the reasons explained below, the Court HEREBY GRANTS the motion and

5    APPOINTS as Interim Co-Lead Counsel for the consumer plaintiffs:

6                   (1) Cotchett, Pitre & McCarthy, LLP; and

7                   (2) Kaplan Fox & Kilsheimer LLP.

8           Federal Rule of Civil Procedure 23(g)(3) permits courts to “designate interim counsel to act

9    on behalf of a putative class before determining whether to certify the action as a class action.” The

10   Court considered:

11                  (i) the work counsel has done in identifying or investigating potential
                    claims in the action; (ii) counsel's experience in handling class
12                  actions, other complex litigation, and the types of claims asserted in
                    the action; (iii) counsel's knowledge of the applicable law; and (iv)
13                  the resources that counsel will commit to representing the class.
14   Fed. R. Civ. P. 23(g)(1)(A). The foregoing firms satisfy the Rule 23(g) criteria.

15          1.      Interim Co-Lead Counsel shall be responsible for the overall conduct of the litigation

16   on behalf of the proposed consumer class. Interim Co-Lead Counsel shall have the authority to

17   undertake all actions necessary to prosecute and resolve the actions, including the authority to

18   conduct all motion practice, discovery, settlement negotiations, as well as pretrial and trial

19   proceedings. Additionally, Interim Co-Lead Counsel shall have the authority to delegate tasks to a

20   Plaintiffs’ Steering Committee as approved by the Court as necessary for the efficient and effective

21   conduct of the actions. Interim Co-Lead Counsel for the consumer class shall coordinate the

22   selection of counsel to act as spokesperson(s) at any hearings or pretrial conferences.

23          2.      Interim Co-Lead Counsel are hereby designated as the counsel for plaintiffs in the

24   consolidated actions upon whom all notices, orders, pleadings, motions, discovery, and memoranda

25   relating to the consolidated actions shall be served, and Defendants shall effect service on the

26   consumer class in the consolidated actions by serving Interim Co-Lead Counsel. An agreement

27   reached between Defendant(s) and Interim Lead Counsel or their designee(s) shall be binding on

28   the consumer class plaintiffs.
                     [Proposed] Order Granting Motion to Appoint Interim Class Counsel;                 1
                                       Case No.: 3:20-cv-05761-JD
 1                                      STEERING COMMITTEE

2             Because of the size and magnitude of the Google Play Consumer Litigation, with prior

3    authority of the Court, Lead Counsel may select lawyers from the other coordinated and

4    consolidated cases to assist in such items as discovery, experts, document retention and review,

5    construction of damages models, and other case-related management and administration. Interim

6    Co-Lead Counsel for the consumer class shall collect funds from consumer class counsel as needed

7    to defray the common costs incurred in the prosecution of this litigation.

8                                         TIME AND EXPENSES

9             All counsel shall keep contemporaneous time and expense records indicating with

10   specificity the hours and particular activities engaged in and shall provide such records to the

11   Interim Co-Lead Counsel as directed by the November 20, 2020 Order of this Court. No plaintiffs’

12   counsel shall conduct any substantive work without the authorization of Interim Co-Lead Counsel.

13   Time records shall be submitted to Lead Counsel on a regular basis in a form to be established by

14   Co-Lead Counsel.

15                                      TRANSFER OF ACTIONS

16            This order shall apply to all Google Play consumer class actions related, transferred, or

17   coordinated to the above-captioned action.

18

19            For good cause shown, IT IS SO ORDERED.

20

21   Dated:
                                                   THE HON. JAMES DONATO
22                                                 UNITED STATES DISTRICT COURT JUDGE
23

24

25

26

27

28
                     [Proposed] Order Granting Motion to Appoint Interim Class Counsel;             2
                                       Case No.: 3:20-cv-05761-JD
